ACCEPTED
                                                                                              06-15-00131-CR
                                                                                   SIXTH COURT OF APPEALS
                                                                                         TEXARKANA, TEXAS
                                                                                        12/16/2015 7:25:03 AM
                                                                                             DEBBIE AUTREY
                                                                                                       CLERK




                                   CERTIFICATE OF COMPLIANCE
                                                                            FILED IN
                                                                     6th COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                     12/16/2015 7:25:03 AM
           I certify that this document Appellant's Brief was             DEBBIE
                                                                prepared with     AUTREY
                                                                               Microsoft
                                                                              Clerk
Word 2013, and that, according to that program’s word-count function, the
sections covered by TRAP 9.4(i)(1) contain 1,060 words.

__________/s/ Christopher L King_______________
Christopher L King




Ex parte Mark Alvear – BRIEF FOR APPEALLANT                                         Page 15